Name: 89/600/EEC: Commission Decision of 10 November 1989 authorizing Belgium provisionally to provide for derogations from certain provisions of Council Directive 77/93/EEC, in respect of plants of Juniperus L. and Pinus L., originating in Japan (only the French and Dutch texts are authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1989-11-25

 Avis juridique important|31989D060089/600/EEC: Commission Decision of 10 November 1989 authorizing Belgium provisionally to provide for derogations from certain provisions of Council Directive 77/93/EEC, in respect of plants of Juniperus L. and Pinus L., originating in Japan (only the French and Dutch texts are authentic) Official Journal L 344 , 25/11/1989 P. 0035 - 0036*****COMMISSION DECISION of 10 November 1989 authorizing Belgium provisionally to provide for derogations from certain provisions of Council Directive 77/93/EEC, in respect of plants of Juniperus L. and Pinus L., originating in Japan (Only the French and Dutch texts are authentic) (89/600/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 77/93/EEC of 21 December 1976 on protective measures against the introduction into the Member States of organisms harmful to plants or plant products (1), as last amended by Directive 89/439/EEC (2), and in particular Article 14 (3) thereof, Having regard to the request made by Belgium, Whereas, under the provisions of Directive 77/93/EEC, plants of Juniperus L. and of Pinus L., other than fruit and seeds, originating in non-European countries, may not in principle be introduced into the Community; Whereas, however, Article 14 (3) of the abovementioned Directive permits derogations from that rule, provided that it is established that there is no risk of spreading harmful organisms; Whereas by Decisions 89/279/EEC (3) and 89/380/EEC (4), the Commission authorized certain Member States, including Belgium, to provide for such derogations in relation to certain plants of, respectively, Juniperus L. and of Pinus L. of the bonsai type, originating in Japan, subject to certain technical conditions; Whereas Belgium wishes to import such plants for a limited period for the purposes of an exhibition at the Botanical Garden at Meise, in circumstances in which it is not possible to apply all the above technical conditions; whereas, for this limited period and in the circumstances of the exhibition, it is nevertheless possible to obviate the risk of spreading harmful organisms by the application of certain special technical conditions; Whereas Belgium should therefore be authorized to provide for derogations in respect of certain plants of Juniperus L. and Pinus L. subject to certain special technical conditions and only for a period necessary for the purposes of the exhibition; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plant Health, HAS ADOPTED THIS REGULATION: Article 1 1. Belgium is hereby authorized to provide, under the conditions laid down in paragraph 2, for derogations from Article 4 (1) of Directive 77/93/EEC: - with regard to Annex III (A) (4a), for plants of Juniperus L. of the bonsai type, other than fruits and seeds, originating in Japan and - with regard to Annex III (A) (1), for plants of Pinus L. of the bonsai type, other than fruits and seeds, originating in Japan. 2. For the purposes of paragraph 1, the following conditions shall be satisfied: (a) the plants shall be used solely for the purposes of exhibition in the Botanical Garden at Meise; (b) the plants shall be of the genus Juniperus or in the case of Pinus either entirely of the species Pinus parviflora Sieb. Zucc. (Pinus pentaphylla Mayr.), or grafted on a rootstock of a Pinus species other than Pinus parviflora. In the latter case, the rootstock shall not bear any shoots; (c) the plants and the adhering or associated growing medium (hereinafter referred to as 'the material') shall be accompanied by a phytosanitary certificate issued in Japan in accordance with Article 7 of Directive 77/93/EEC, on the basis of the examination laid down in Article 6 of the said Directive relating to the conditions laid down therein, in particular freedom from the following harmful organisms of concern: on Juniperus L. - Aschistonyx eppoi Inouye, - Gymnosporangium spp., - Popillia japonica Newman, - Oligonychus perditus Prit. and Baker, - any other harmful organism which is not known to occur in the Community, on Pinus L. - Bursaphelenchus xylophilus (Steiner & Buerher) Nickle et al., - Cercospora pini-densiflorae Hori & Nambue, - Coleosporium paederae, - Coleosporium phellodendri Komr., - Cronartium quercuum (Berk.) Miyabe ex Shirai, - Dendrolimus spectabilis Butler, - Peridermium kurilense Dietel, - Popillia japonica Newman, - Thecodiplosis japonensis Uchida & Inouye, - any other harmful organism which is not known to occur in the Community; (d) the material shall be packed in closed containers which have been officially sealed and bear a distinguishing mark to be reproduced on the phytosanitary certificate, enabling the consignments to be identified; (e) the material may be imported into the Community only via the port of unloading of Brussels; (f) the inspections required pursuant to Article 12 of Directive 77/93/EEC shall be made by officials specially instructed or trained for the purposes of this Decision, either in the port mentioned in subparagraph (e) or at the place of storage (or exhibition) referred to in subparagraph (h); (g) the inspections referred to in subparagraph (f) shall also comprise: - a thorough examination of each phytosanitary certificate, - an identity check consisting of comparing the marking on each container and the number of containers with the information given in the related phytosanitary certificate; (h) the material shall be stored and exhibited only at places which have been notified to the official plant protection organization of Belgium and which isolate them from any other plant material; (i) during the storage and exhibition period, the material shall: - be supervised by the official plant-protection organization of Belgium, by officially approved and trained staff, - be visually examined for harmful organisms or symptoms caused by any harmful organism and appropriate tests shall be carried out on any symptom observed in the visual examination in order to identify the harmful organisms having caused such symptoms; (j) any material which has not been found free from harmful organisms of concern shall be immediately destroyed; (k) Belgium shall notify, to the Commission and to the other Member States, any contamination by harmful organisms of concern which has been confirmed; (l) Belgium shall remove the material imported pursuant to paragraph 1 from the Community as soon as possible after the end of the exhibition, under conditions of complete isolation from any other plant material. Article 2 Belgium shall provide the Commission and the other Member States, before 1 February 1990, with information on amounts imported pursuant to this Decision and with a detailed technical report of the official inspections and examinations referred to in Article 1 (2) (f) and (i). Article 3 The authorization granted in Article 1 shall apply from 15 September to 31 December 1989. Article 4 This Decision is addressed to the Kingdom of Belgium. Done at Brussels, 10 November 1989. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 26, 31. 1. 1977, p. 20. (2) OJ No L 212, 22. 7. 1989, p. 106. (3) OJ No L 110, 21. 4. 1989, p. 47. (4) OJ No L 180, 27. 6. 1989, p. 56.